 SUBURBAN TRANSIT CORP.465Suburban Transit Corp.and Highway and Local MotorFreight Drivers,Local No. 701,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America and UnitedTransportation Union,Lodge No.1589,Party to theContractH.A.M.L.CorporationandHighway and Local MotorFreight Drivers, Local No. 701,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America and UnitedTransportation Union,Lodge No.1589,Party to theContract.Cases 22-CA-4656, 22-CA-4665, and22-CA-4670.We herebycorrect the AdministrativeLaw Judge's inadvertent error infinding that RespondentH.A.M.L. violatedSec. 8(a)(3) of the Act by unlaw-fully recognizing,and signinga contract with, the United TransportationUnion. Such conduct violatesSec. 8(a)(2) of the Act, and weso find.Also, RespondentH.A.M.I. Corporationis topost AppendixB attachedto the Administrative Law Judge'sDecision, rather than Appendix A as theAdministrativeLaw Judge inadvertentlystates in his recommended Order.2 Inasmuchas we adopt the Administrative Law Judge's findings thatRespondents Suburban and H.A.M.L. constitutea single employer withinthe meaningof Sec 2(2) of the Act, and since Suburban's operationsclearlymeet the Board's jurisdictionalstandards,we find it unnecessaryto, and donot, pass upon the questionwhether theBoard would assert jurisdiction overH A.M.L's schoolbus operations, were thoseoperations before us on anindependent basis.May 4, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS,AND PENELLOOn November27, 1972,Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.Thereafter,Respondents jointly filed ex-ceptions and a supporting brief,and United Trans-portationUnion,LodgeNo.1589,filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions,cross-ex-ceptions,and briefs,and has decided to affirm therulings,findings,'and conclusions 2 of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, Suburban Transit Corp. andH.A.M.L. Corporation, New Brunswick, New Jersey,their officers,agents,successors,and assigns, shalltake the action set forth in the said recommendedOrder except that the attached notice is substitutedfor the Administrative Law Judge's Appendix A.iThe Respondentshave excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all ofthe relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C A. 3). We have carefullyexamined therecordand find no basis for reversing his findings.APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT give effect to the collective-bar-gaining agreement entered into October 14, 1971,with UTU, or to any extension, renewal, or modi-fication thereof, unless and until the said labororganization shall have demonstrated its exclu-sivemajority representative status pursuant to aBoard-conducted election among our employees.WE WILL NOT recognize UTU as the exclusiverepresentative of our employees for the purposesof collective bargaining unless and until it hasbeen selected by them in the manner prescribedabove.WE WILL NOT discriminate against any employ-ee by discharging or refusing to reinstate himbecause he has engaged in a strike or any otherconcerted activity.WE WILL reinstate with backpay all employeesdiscriminatorily discharged or refused reinstate-ment for striking.WE WILL NOT in any other mannerinterferewith,restrain,or coerce our employees in theexerciseof rights guaranteed them by the Nation-al Labor Relations Act.SUBURBAN TRANSIT CORP.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the203 NLRB No. 69 466DECISIONSOF NATIONAL LABOR RELATIONS BOARDUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES,Administrative Law Judge:This casewas heard at Newark,New Jersey,on various dates in Feb-ruary,April, and May 1972, on a consolidated complaintissued December29, 1971,based on charges filed October29,November 8, and November 11, 1971, and amendedDecember 7, 1971. The complaint alleges that RespondentSuburban violated Section 8(a)(1) and(2) by executing anew collective-bargaining agreement withthe UTU while aquestion concerning representation,raised by a petitionfiledby the Teamsters,theCharging Party herein, waspending;violated Section 8(a)(l) and (3) by virtue of thefact that said contract contained a union-security provision;violated Section 8(aXl) by threats to strikers;and violatedSection 8(aX3) and(1) by discharging strikers.The com-plaint alleges that RespondentH.A.M.L.violated Section8(a)(2)and (1) by executing a contract with UTU at a timeUTU did notrepresent an uncoerced majority of H.A.M.L.'s employees,and by assistingUTU in itsorganizingdrive;violated Section8(a)(3) and (1) bythe existence of aunion-security provision in said contract;and violated Sec-tion 8(a)(l) by acts of surveillance and assistance.Respondents deny that any unfair labor practices havebeen committed.UTU, partyto each of the contracts, de-nies all allegations of the complaint that impinge upon itscontractual relationship with Suburban and H.A.M.L., spe-cifically denyingthat UTU hasbeen illegally assisted by theexecution of either contract,that a question concerning rep-resentation existed at Suburban,and that H.A.M.L. unlaw-fully assisted UTU in organizingH.A.M.L.'s employees.'The General Counsel's affirmative case of a violation ofSection8(a)(2)by Suburban is essentially based on theMid-west Pipingdoctrine?As in this case,the Teamsters filed aiAs the party to the contract in each case,UTU is ofcourse a necessaryparty to the case. During the hearing,however, I limited its participation tothose issues and allegations bearing upon its contractual relationship I didnot, for example,permit participationby UTU, by wayof examination orcross-examination,on matters pertaining to the alleged discriminatory disc-harges by Suburban.2MidwestPiping Supply Co, Inc.,63 NLRB1060. Thisdoctrine in generalrequires an employer to remain neutral when rival unions are claiming repre-sentation rights for his employees As explained in subsequent cases,see, e.g.,Shea Chemical Corporation,121 NLRB 1027, upon presentation of a claimraising a real question of representation an employer may not bargain witheven an incumbent union until the question concerning representation hasbeen settled by the Boardpetition with the Board seeking to represent Suburban'semployees on September29, 1971,and on the same dateemployee Joseph Manga filed a decertification petition withthe Board seeking to unseat theUTU. The execution of anew contract withUTU by Suburbanon October14, 1971,at a time when Suburban was fully aware of both the Team-sters' petition and the decertification petition,was in viola-tion of Section 8(a)(2) and(1) of the Act.Respondent Suburban,relying principallyon the thirdCircuit's decisioninN.L.R.B. v. Swift & Company,294 F.2d285 (C.A. 3, 1961),contendsthat UTU'sconvincing show-ing of majority support following the filing of the petitions,by the signature of a large majority of employees on apetition to ratify the contractwhich hadbeen negotiated,removed any doubts as to which Union represented theemployees,meant that there was no longer a real questionconcerning representation,and permitted the execution ofthe contract.UTU arguesthat the Board should dismiss the 8(a)(2)allegation against Suburban and permit the contract be-tween it and Suburban to stand,bothonSwiftgrounds andbecause of the allegedly duplicitousconduct by UTU'schief negotiator,Daniel Rava,who was in effect a Teamsteragent,and whose actions following negotiation of the con-tract were designed to and did prevent it from being ratified,so that the Teamsters could file the petition they were notable to file during the insulated period.The General Counsel counters this latter argument bycontending that Rava's conduct was not shown to haveprevented ratification,that even if itdid, UTU can hardlybe heard to complain about the conduct of its own represen-tative,particularly when other UTU representatives, pre-sent at ratification meetings,not only didnothing about it,but did not indicate in any waythatRava was misrepresent-ing to the assembled employees.As to theSwiftargument,the General Counsel reliesprincipally,of course, on Boardlaw as controlling, rather than a particular court's contraryview (even though this case arises at the same circuit), andcontends in essencethatSwiftwould not apply in any eventbecause the signatures of employees on the petition to ratifywere tainted or coerced.As to the 8(a)(1) and (3) violations with respect to Subur-ban, they are all, for practical purposes,dependent on theviolation of Section 8(a)(2). Thus,if theOctober 14contractwas legally executed, then the striking employees were inviolation of the "no-strike"clause therein and could bedischarged.And, if thecontract were lawful,then thethreats to the strikers were similarly lawful. Finally, ofcourse, if the execution of the contract were lawful, so wasits union-securityprovision.With respecttoH.A.M.L., the General Counsel urgesthat it negotiated and signed the contractwith UTU to keepthe Teamsters out, expecting that the Teamsters,which itknew was organizing its employees,would file a representa-tion petition with the board, and that the UTU did not havean uncoerced majority because of company assistance to itin obtaining signatures.H.A.M.L. and UTU defend by de-nying that any ofH.A.M.L.'s conduct constituted unlawfulassistance, so that UTUdid represent an uncoerced majori-ty, byquestioning the General Counsel's version of events,specifically claiming that General Counsel's witness, Bien, SUBURBAN TRANSIT CORP.467should not be credited and by contending that Flanaganwas not supervisor,so that any conduct on his part is notattributableto H.A.M.L. H.A.M.L. also contends that therecognitionof UTU waslawful for the above reasons, andbecause the Teamsters never notifiedH.A.M.L.of its inter-est until afterthe UTU contractwas signed.Counsel for the General Counsel and for the Respon-dents have filed briefs with me.Upon the entire record,including my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Suburban, a New Jersey corporation, with itsprincipal office and place of business at 750 Somerset Street,New Brunswick, New Jersey, is engaged in the transporta-tion of passengers by bus. During the calendar year 1971,Suburban had gross revenues of more than $500,000, ofwhich more than $50,000 was derived from interstate pas-senger service. I find, as Respondent Suburban admits, thatit is engaged in commerce within the meaning of Section2(6) and (7) of the Act.Respondent H.A.M.L., herein called HAML, also a NewJersey corporation, has its principal office and place ofbusiness at 333 Handy Street, New Brunswick, New Jersey,where it is engaged in providing school bus and charterservice transportation.During the calendar year 1971,HAML hadgross revenues in excessof $400,000. I find,accordingly, in accord withCharleston Transit Company,123 NLRB 1296, that Respondent HAML is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.'IITHE LABORORGANIZATIONS INVOLVEDHighway and Local Motor Freight Drivers,Local No.701, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, theCharging Party herein,and United Transportation Union,Lodge No. 1589,AFL-CIO,the Party to the Contracts,herein called UTU, are admittedly labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Suburban-The Factsgaining fora new contract in July 1971. Following somepreliminarymeetings, real negotiations began about the endof August 1971. At about that time Daniel Rava, a Subur-ban employee, became chairman of the UTU grievancecommittee, which served, in effect, as the bargaining agentfor that union. A number of negotiatingsessionswere heldbetween then and the expiration date of the contract. OnSeptember 14, a "package," membership rejected the pack-age by a 49-to-3 secret ballot vote. (There were 66 employ-ees in thebargaining unit at that time.)5 Another negotiatingsession washeld on September 24, at which Suburban in-creased itswage-offer.6 This new package was presented toa membership meeting that same day. No vote was taken atthat meeting, where "people were very boisterous and wealmosthad a couple of fist fights in there." 7 GeneralCounsel'switness,Manga, credibly testified that the meet-ing was "chaotic," that it "didn't seem like anybody likedit [the package being presented] at all." Gerard McPhillips,a UTU official,8 also testified to the "chaos" at that meet-ing. He testifiedthat there were about 20 to 25 people at themeeting(other estimates varied, but were generally about30), and that about 10 to 15 members seemed determinednot to accept any contract with a 3-year term.Shortly after that ratification meeting, on September 27and 28, employee Joseph Manga circulated a petition todecertify the UTU, obtaining the signatures of more than30 percent of the employees thereon, and also solicited em-ployee signatures on Teamsters authorization cards. Thepetition and the cards had been given to Manga by Rava.Manga filed the decertification petition on September 29,and the Teamsters filed a representation petitionthe sameday.On September 28, a meeting was held between Suburbanofficials and the UTU, with a Federal mediator present. Allpresent apparently agreed that it would be useless to holdanother membership meeting for ratification, but insteadthey discussed whether to poll the employees by mail orcirculate a petition. Although that meeting ended with adecision to use a mail ballot, a position Rava had espousedat the meeting, that evening, as a result of some discussionbetween UTU International Representative Moore and Lo-cal President Zechman, Peterson and Zechman decided tocirculate a petition, believing, according to their testimony,that Rava was collaborating with the Teamsters and hadadvocated the mail ballot in order further to delay matters.Such a petition was prepared, and circulated by Petersonand another UTU official, Alexander. Morris Lipschitz, theprincipal owner of Suburban, told Rava that he should workwith Peterson and Zechman to get the petition signed, thatif 80 or 90 percent of the employees signed it, "this wouldUTU has represented the employees of Suburban forapproximately 30 years .4 Its most recent contract prior tothe one atissue in thiscase was executed September 15,1968, to run until September 14, 1971. UTU requested bar-6The role played by Rava in presenting the package to themembershipat this and a subsequent meeting is at issue here and is discussed below.6The September 14 package included a wage offerof an 80-cent increasethe first year, 40 cents the second, and 20 cents the third The September 24offer was 80 cents the first year, 40 cents the second, 30 cents the first 6months of the third year, and 30 cents the second 6 months of the third year.7Testimony of Richard L. Peterson, Jr., at UTU witness, and vice presi-3Respondent HAML denied the Board's jurisdiction in its answer to thedent of theUTU's committeeon adjustment(apparentlythe same as thecomplaint,but has apparently abandoned that position,as its brief does notcommittee on grievances,of whichRava was chairman.)refer to itsHe was on part-time assignment as an international representative andUTU wasformerly the Brotherhood of Railroad Trainmen,Lodge No.assisted the local in handling negotiations.McPhillips was present at the993. It became UTU sometime between 1968 and 1970.ratification sessions 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDknock the Teamster petition right out of the box," and thatifRava did help he "would be in with the company onethousand per cent "9On October 1, the petition was circulated, and 51 of the66 employees signed it. Peterson testified that he told anumber of the employees to whom he circulated the petitionthat they might lose their benefits if the Union did not signthe contract.Peterson also testified that he explained to anumber of the employees that if the Teamsters became theirbargaining agent negotiations would have to start over com-pletely,and that he was against the Teamsters coming in onthe property. The petition was presented to the Company;Company Official Sidney Kuchin checked the signatures onit against the payroll,and President Lipschitz agreed to signthe contract when he returned from a trip to California. OnOctober 14,the contract was executed.On October 26, at ameeting at the Teamstershall, theemployees of Suburban voted to strike.The next day a number of Suburban employees went outon strike and began picketing the Company's premises, withsigns reading"Employees of Suburban Transit on StrikeUnfair Labor Practices Local Teamsters Union No. 701."The number of employees who picketed is disputed, esti-mates ranging from 25-30 to40-46.It is clear that only eightemployees reported to work during the strike,but it is notclear that the remaining employees all supported the strike;some may have refrained from working because of harass-ment by pickets. On October 29, Suburban wrote to eachstriking employee that he would be suspended if he did notreport back to work on November 2. On November 1, Sub-urban obtained a temporary restraining order from the Su-perior Court of New Jersey. Nineteen of the strikers did notreport for work on November 2. On November 5, 18 of these19 unconditionally applied forreinstatement.Followinghearings conducted by Suburban,all but 2 of these 18 weredischarged.B. Suburban-Discussion1.The 8(a)(I) ViolationThe General Counsel is correct that the bare-boned factsfall squarely within the Board'sMidwest Pipingdoctrine, forSuburban entered into the new contract withUTU after,and with knowledge of, the representation petitionfiled bythe Teamsters and the decertification petitionfiled by Jo-seph Manga.Furthermore,boththese petitions raised realquestions concerning representation in that they were sup-ported by cards (the Teamster petition) and a petition (thedecertification petition) containing the signatures of at least30 percent of the employees of Suburban, they were clearlyfor an "appropriate unit" (the very unit for which UTU wasthe incumbent representative),and there was no extant con-tract at the time of their filing to bar an election.These factsalone clearly establisha prima faciecase of a violation ofSection 8(aX2) and(1) by Suburban.I cannot,of course,accept Suburban's andUTU's argu-ment that no violation be found because of theSwiftcase,9 Lipschitz did not testify.supra,even though this case arises within the Third Circuit,for (saving for the moment the other defenses urged bySuburban and UTU) I am constrained to follow Board law,even where a court of appeals has disagreed. Although thereare distinctions between this case andSwift,e.g., inSwifttheparticular unit for which a petition had been filed by anoutside unionwas "covered" by a master contract, embrac-ing many units, which specifically provided that its termswould become inapplicable to that particular plant if theoutside union prevailed in the election, the basic reasoningof the court would apply here. With all due respect, I believethat reasoning is fallacious, completely missing the point ofthe Board's doctrine. The court rejected the Board's findingof a violation essentially on the ground that the mere filingof a petition does not establish that a real question concern-ing representation exists. As only a hearing had been heldon the petition, with no election directed, and because theadministrative showing of a 30-percent interest by the peti-tioner, although sufficient for representation cases, was nota sufficient evidentiary basis for an unfair labor practicefinding, nor could it support the Board's finding that theemployer had a reasonable basis for believing that the in-cumbent no longer represented a majority, the court deniedenforcement of the Board's Order.Implicit in the court's holding was that it would havesustained the Board had an election already been directed.Under the court's view, therefore, a company preferring todeal with one union could with impugnity contract with thatunion,even though a petition by a rival had been filed, ifithastened to do so before the Board issued its direction.Adoption of the view that the direction of election is theturningpoint beyond which the employer is required to beneutral would thus nullify, for practical purposes, the entireMidwest Pipingdoctrine.To the extent that the court held that there was no evi-dence to show that the employer had a reasonable basis fordoubting the incumbent's majority, the court, in my opin-ion, again misconstrued the Board's doctrines. Whether a"real question of representation" exists does not in any wayturn on whether the company has a "reasonable doubt."Once a petition has been filed seeking to unseat an incum-bent union,provided that the petition is for an appropriateunit, there is no contract bar, and there is a 30-percentadministrative showing of interest, the Board will direct anelection without regard for the fact that the employer mayhave no doubt that the incumbent represents a majority.Indeed, once it is recognized, as the court apparently has,that an election can be conducted without permitting litiga-tion of whether the petitioning union had an adequateshowing of interest, it follows that no such litigation shouldbe permitted in a complaint proceeding, for the latter turnson whether there was a question of representation, a repre-sentation case concept. When, of course, the Board has notyet directed an election, the complaint proceeding does pro-vide a forum for litigating whether there was a question ofrepresentation, but only in the same manner as that ques-tion would have been "litigated" in a representation pro-ceeding.William Penn Broadcasting Company,93 NLRB1104.Apparently the court would not have reversed the Boardhad an election been directed, for it cites with approvalSt. SUBURBAN TRANSIT CORP.469Louis Independent Packing Company v. N.L.R.B.,291 F.2d700 (C.A. 7, 1961). But the actual direction of election nomore suggests the incumbent union's lack of a majority thandoes the filing of the petition. And, if no "reasonable doubt"is essential to finding a violation after a direction of election,it is difficult to see any logic in requiring such a reasonabledoubt before finding a violation based on the filing of thepetition.As noted, it is incumbent upon me to decide, in thiscomplaint proceeding, whether a real question concerningrepresentation existed, a question I reach in connection withRespondent's and UTU's other defenses, beforea MidwestPipingissue can be resolved. The point, of course, is thatonce such a petition had been filed, it is for the Board todetermine whether there is a question concerning represen-tation, and to resolve such a question by a Board-conductedelection; it is not for the employer to do so. Granted, asemployer may recognize one of two competing unions andyet not be guilty of a violation if it eventuates that noquestion concerning representation existed, but he does soat his peril.Both Suburban and UTU contend that the ratificationpetition demonstrated UTU's majority, so that Suburbancould legally execute the contract, there no longer being anydoubt, or question, who represented the employees. A ques-tion of representation is not, as shown above, resolved byone of the two competing Unions attaining a majority otherthan in a Board election. Furthermore, in this instance, evena desire on the part of the employees to have the contractexecuted does not signify that a majority of the employeeswanted UTU to continue to represent them. These sameemployees had refused to ratify the agreement earlier; manyof them had signed Teamsters cards, or the decertificationpetition; and many subsequently went out on a Teamster-sponsored strike. Thus, the ratification petition was not onlynot a substitute for the secret ballot of a Board-conductedelection, the entire circumstances here indicate the wisdomof the Board'sMidwest Pipingprinciple, of not permittingan employer to resolve the question based on the presumedemployee sentiment at a given moment of time. In short,even assuming that a majority of the employees uncoerced-ly 10 indicated a desire for UTU representation by signingthe ratificationpetition,thatwould not legitimatizeSuburban's recognition of UTU.The final defense of Suburban and UTU raises novel andinteresting questions. Stemming from the admitted fact thatDaniel Rava,chief negotiatorfor the UTU,was at the sametime organizingSuburban's employees for the Teamsters,and the contention that he was an agent of the Teamsters10 The General Counsel contends thatthe signatures were"coerced" be-cause Petersontold a number of employees they wouldlose benefits unlesstheysigned the petition,and because MorrisLipschitz told Rava that hewould be in with theCompany1000 percent if he assisted in obtaining thesignatureson the petition. I accept Peterson's explanation that he "meant"that delayin executingthe contractmight result in a loss of benefits becauseof a governmental freeze, and donot regardhis statements as coercive,particularly since it was true that the benefits of the new contractwould belost, at least temporarily,if it were not executed.As to thestatement to Rava,since Ravaobviouslydid not go alongwith Lipschitz,itcould not haveaffectedthe signing of the petition.Lipschitz'statementdoes showthe strongdesire of Suburban to conclude the contract withUTU and keep the Team-sters out.11Rava obtainedcards from the Teamsters, and thengavethem to Manga,for the purpose of seeing to it that Suburban and UTU didnotexecute a contract before the Teamsters could file apetition,12 Suburban and UTU make three contentions.First, they argue that, but for Rava's conduct designed toprevent, and preventing, the execution of the contract dur-ing the insulated period, the contract would have been exe-cuted. Accordingly, the Board should deem the contract tohave been executed, a bar to the Teamsters petition, andtherefore no question concerning representation existed.Second, they argue that the Teamsters petition should bedismissed because the Teamsters did not have "cleanhands," having used Rava's services when Rava was UTU'schief negotiator., Finally, they urge that Rava's duplicity, inthe context of UTU being the incumbent Union and theemployees' choice of UTU being reaffirmed by the signa-tures on the ratification petition, make application ofMid-west Pipinghere particularly inappropriate and that theBoard should as matter of policy refrain from applying it tothe instant situation.The facts relied upon by Respondent and UTU to sup-port the aforesaid contentions mainly concern the activitiesand conduct of Daniel Rava. Rava first contacted theTeamsters some time in July. In early September, he calledTeamster Representative Martin McDermott to see if theTeamsters was interested in representing Suburban's em-ployees.Rava, along with Suburban employee, JosephManga, met with McDermott shortly thereafter. McDer-mott told Rava that the Team§ters could not help at thatpoint because there could not be an election until the con-tract expired, and also that he would check with the Interna-tional to see if there was some sort of no-raid agreement. OnSeptember 15, the day after the membership meeting ofUTU rejected the "package" by a 49-to-3 vote, Rava wentto the Teamsters hall with Peterson and obtained from Mc-Dermott both Teamsters authorization cards, and a decerti-fication petition. Peterson at that time told Rava that he wasmaking a mistake, that it was not a wise thing to do. Pe-terson shortly thereafter told UTU Representative McPhil-lips about this incident, and McPhillips in turn informedUTU International Official Kenneth Moore about it. Afterthe September 24 meeting, which broke up in "chaos," Ravagave the cards and the decertification petition to Manga,who solicited employees' signatures on them. The testimonyand exhibits show that Rava was reimbursed by the Team-sters for telephone calls and gasoline to the extent of about$150. Some other employees of Suburban had telephonebills and gasoline expenses paid, and Bien received a loanof $400, which he later repaid. (The loan was arranged afterBien's termination from Suburban on November 16.) Ravawas elected chairman of UTU's negotiating committee lateinAugust, so much of the conduct described above oc-curred while he was in that office, and he took that officeafter he had first become interested in obtaining Teamsterrepresentation for Suburban's employees.These activities by Rava form part of the basis forwho did the actual organizationalworkof obtaining signatures.12UnderBoard law, the 60-day penod priorto the expiration date of acontract is an"insulated" period,meaning thatthe Boardwill not entertaina petition for an election by an outside union seeking to unseat an incumbentunion during that period.Thus, only ifno contract is executed during the 60days can a rival union file a petition for an election thereafter. 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's andUTU'sdefense.In addition, they con-tend that Rava's presentation of the "packages"at the meet-ings was designed to prevent ratification.The testimonyshows that at the September 14 meeting Rava did not readthe entire contract,whichcontained more than20 double-spaced pages,as finally executed(and apparently at thattime also), but only the "highlights,"and made no recom-mendations.The vote,as noted above,was 49 to 3 againstratification.McPhillips testified that he took no positionwith respect to Rava's presentation because he could sensethe men did not want the package.On September 24, at the second ratification meeting,13Rava again read the highlights of the package.Although hetestified that he recommended the package,I believe that hewas mistaken,as both Manga and Kunz testified to thecontrary.The meeting broke up in chaos, as noted above.At a discussion subsequent to the meeting among McPhil-lips, Peterson,and Rava,itwas mutually agreed that therehad not been a fair opportunity to present the package.McPhillips testified that he"tried to encourage him (Rava]not to be, you know, upset by these things...." At asubsequent meeting with Suburban officials,itwas decidedthat another membership meeting would be pointless. Astate mediator suggested that a petition be circulated amongthe men.Rava suggested a mail ballot,opposing a petition,and it was decided to take a mail ballot.Subsequently,McPhillips and Zechman decided to circulate a petition.On the above facts,Ido not consider that Rava wascharged by the Teamsters with ensuring that a contractbetween UTU and Suburban not be executed so that theTeamsters could file a valid petition. The testimony of bothRava and McDermott shows that Rava sought and receivedinformation from McDermott,not a mandate from him toprevent a contract from being concluded and executed. Itmay well be that Rava,himself,obviously desirous ofchanging the employees' representativefrom UTU toTeamsters,and knowing that could be possible only if nocontract was executed by September 14, was not unhappywith the results of the September 14 and 24 meetings. Butthe testimony of Rava as to what he told the employees atthe ratification meetings on thosedayswas substantiallyconfirmed by General Counsel witnesses and was not seri-ously contradicted by Suburbanor UTUwitnesses.Although Rava did not affirmatively recommend the"packages"reached in bargaining between Suburban andUTU, hispresentation does not appear to have been unfair.The very fact that the Company uppedits "ante" after thefirst two rejections,indeed,demonstrates that the failures toratify were eminently wise and successful from the employ-ees' standpoint.Further confirmation of the fact that Rava'spresentation was not unfair lies in the failureof other UTUofficials and representatives present either to supplementRava's presentation,object to it,or in any other way toindicate dissatisfaction.14 In short,whatever Rava's subjec-13McPhillips estimated there wereabout 20 to 25 present,Rava and em-plooee Castiglione about 30,and Manga about 50.iIndeed,Zechman and McPhillips knew about Rava's liaison with theTeamstersshortlyafter the September 14 meeting, and of course before theSeptember 24 meeting,but said nothing to the members even at the lattermeeting about Rava's presentation.rive desire may have been, the performance of his officialduties as chief negotiator was carried out with no overtreflection of any sinister purpose.By the same token, I reject UTU's contention that noquestion concerning representation existed because the con-tract should and would have been executed prior to thefiling of the petition. As the evidence does not support thecontention that Rava misconducted himself in the negotia-tions or in presenting the results of the negotiations to theemployees, there is no warrant for concluding that the con-tract would have been executed. Whether this claimed de-fense would be legally tenable if the facts showed that Ravadeliberately prevented ratification of the contractis an in-teresting question. From Suburban's standpoint, it wouldseem to make no difference, for Suburban's execution of thecontract on October 14 was with knowledge of the Team-sters petition, and without any claimed knowledge, or evensuspicion, of any misconduct on Rava's part in his presenta-tion to the employees. From UTU's standpoint, this de-fense,were it factually supported, would havesomewhatmore to commend it on equitable grounds, although it mightbe argued that the UTU should control its own officials,and cannot rely on misconduct by one of them to save itfrom attack by an outside union. From the employees'standpoint, however, if the contract would have been execu-ted, no Teamster petition could have been filed, and theequitieswould appear to favor regarding as done whatshould have been done. I suggest these possibilities for fur-ther consideration by the Board in the event the Boardshould disagree with my conclusion that Rava's conduct atthe ratification meetings was not designed to prevent theexecution of the contract so that the Temasters could file itspetition.With regard to Rava's "duplicity" in seeking to have theTeamsters supplant UTU while at the same time continuingto function as UTU's chief negotiator, I do not regard thisas having any legal significance. Had Rava, in playing adual role, demonstrably permitted his Teamsters activitiesto affect his UTU functions, a different question, as dis-cussed above, would be presented. But as matters stand, thelack of such showing means that the "duplicity" 15 did notcause the failure of Suburban and UTU to execute a con-tract prior to the filing of the Teamsters petition.A final contention concerns the Teamsters' use of Rava,knowing him to be a UTU official, and, therefore, allegedlylacking "clean hands." Had the Teamsters come to Rava,Iwould look at the situation with a much more jaundicedeye, but I do not regard their acceptance of his profferedservices asso reprehensible as to disqualify the Teamstersfrom filing their petition, or of such a nature as to cause theBoard to reject it.In all the circumstances, and for the reasons stated, Iconclude that Suburban violated Section 8(a)(2) and (1) ofthe Act by executing the contract with UTU while a realquestion concerning representation was pending before theBoard.15 I express no opinion on the ethics of Rava's seeking Teamster represen-tation while remainingthe UTU's chief negotiator. SUBURBAN TRANSIT CORP.4712.The 8(a)(1) and (3) violations-SuburbanHaving found that the contract between UTU and Subur-ban of October 14, 1971, was unlawfully executed, it followsthat the strikers were at the very least engaged in a protectedconcerted activity and could not be discharged for strikingor refused reinstatement upon request. This would be equal-ly true whether the strikers were protesting the dischargesof two Suburban drivers, Comrie and Hink, or were protest-ing the contract's execution, in which latter case they wouldbe unfair labor strikers, rather than economic strikers. 16Respondent Suburban also argues that the strike "wasunlawful, as shown by the Temporary Restraining Orderentered November 1, 1971 in the State Court." I am not surewhether Respondent is saying that this injunction made thestrike unlawful even if the contract was invalid, or that theinjunction demonstrates the legality of the contract, andhence the "unlawful" or "unprotected" nature of the strike.In any event, neither contention is meritorious. Clearly, adecision on a temporary restraining order does not preemptthe Board from deciding the unfair labor practice issue nowpresented to it. Nor does disobedience of the court's order,whatever effect it might have in terms of possible contemptof court to those who continued to strike, make unlawful-vis-a-visBoard law-otherwise lawful or protected conduct.I have assumed, as the parties all appeared to do at thehearing, that if the October 14 contract was lawfully execu-ted, the 8(a)(3) allegations of the complaint would fail. Al-though I do not reach the question, and perhaps could notin view of the way the matter was litigated, I am not certainthat the "no-strike" clause in that contract was applicableto the instant situation. For the clause, found in article 13of the contract, entitled "Discipline and Investigation," pro-viding generally for grievance and arbitration, provides"Recourse to outside tribunals will not be made by eitherparty until the [Union] has been advised and given a reason-able opportunity to intervene and dispose of or adjust thesituation as the case may be. This, with the understandingthat there shall be no authorized strike during such periodthe dispute is pending under the discussion with either thelocal lodge or the Grand Lodge." As the strike was to pro-test, at least in part, the execution of the contract with theUTU, it may well not represent the kind of "grievance" thatcould be resolved by the grievance and arbitration provi-sions of the contract, for UTU could hardly be expected torepresent the employees who struck against it. SeeKansasMeat Packers, A Divison of Aristo Foods, Inc.,198 NLRBNo. 2. Arguably, therefore, the limited kind of no-strikeprovision would not apply here. As I said, however, I neednot resolvethis problem.16Although some of the employees who attended the meeting of the Team-sters at which it wasdecidedto strike testified that the discharges were notdiscussed there to their recollection, both Ravaand McDermott testified thatthere were discussions about the discharges,but thatthe bulkof the discus-sion concerned the signing of the contractof October14.McDermott senta telegram to Suburbanon October 27 advising the Company that the Team-sters considered the discharges an unfair labor practice,and also that theyconsidered the action taken against the strikers an unfairlaborpracticeOnall the testimony,I conclude that the strike was causedboth bythe dischargesof Conine and Hink and by the execution of the contract. It was, accordingly,an unfairlaborpractice strike,as one of its causative factors has been foundto be an unfair labor practice.C.H.A.M.L.-The Alleged 8(a)(2) and (1) ViolationsStarting at the end of the story in thiscase is more illumi-nating than starting at the more usual beginning. I refer tothe rather remarkable events on the night of November 3,1971.The scenario of that night, almost withoutmore, indicatesthat HAML was exerting every effort to keep Teamstersfrom becoming the employees' bargaining representative.The night's events culminated a feverish day of activity-allthe events of the HAML case taking place on the day andnight of November 3 and the very early morning hours ofNovember 4. Austin Zechman, president of UTU, calledSidney Kuchin, HAML vice president, late in the afternoonof November 3, and requested recognition for the UTU.About 6 p.m., Kuchin called Pat Kilcoyne, HAML opera-tionsmanager, to be available. About 7:30 that evening,Kuchin called Ronnie Kohn's home, where a birthday partyfor Kohn (Suburban's operationsmanager)was inprogress,with Kilcoyne and his wife, among others, there as guests.Mr. and Mrs. Kilcoyne and Kohn then left the party andwent to Suburban's office. Zechman, Kuchin, and Lee Ja-cobs, president of HAML, were awaiting them there, aswereBascocky, Lobmayer, and Fayda, the new UTU bar-gaining committeewhich had been appointed by Zechman.Bascocky was drafted for the new committee by Zechman,even though he had, as Zechman knew, signed a Teamstercard earlier that day. The parties "negotiated" from about8 p.m. to about 1:30 a.m. the next morning. Zechman hadtold everyone present that "it was important to get the con-tract signed, negotiated and signed so we could get it inbefore the Teamsters, certainly."t7The parties used the October 14 Suburban-UTU contractas a model or guide. As each portion of the contract wasagreed upon, Mrs. Kilcoyne typed that part. Finally, at theconclusion of the session at approximately 2 a.m., the con-tract was signed by HAML officials, and then taken to amotel, where Kenneth Moore, vice president of UTU wasstaying, to be executed for the UTU.About 7:30 a.m. on November 3, the day's events began.At that time, Kilcoyne, HAML's operationsmanager,calledBien, Suburban's chief dispatcher, and told Bien thatLocal 701 (the Teamsters) was organizing HAML's employ-ees. Zechman was standing next to Bien at the time.is (TheTeamsters had in fact begun to organize at HAML thatmorning,employee Wayne Langdon having obtained au-thorization cards from McDermott the preceding day.) BientoldZechman what was being said, and Zechman re-sponded that "we'll have to go down there and organizethem." At about 11:30 that morning, Bien calledFlanagan,HAML's dispatcher, to ask Flanagan what drivers he couldgive Bien for New York runs that night. Flanagan replied,"I am going to have to cut you a couple short. We are downhere getting people signing cards." Flanaganalsomen-17Zechman's testimonyon cross-examination.He subsequently stated thatthe Teamsters was not mentioned at all duringthatmeeting.He was eitherconfused the second time or else was differentiating between"during" and"at the beginning" of the meeting.is I credit Bien's testimonyin this respectand in other respects wherecontradictedby Zechman. I also credithis testimony concerning Kilcoyne'scall.Kilcoynedid not denythe call;he testified thathe told Bien that heheard"rumors...thatthe Teamsters had their eye on HAML." 472DECISIONSOF NATIONALLABOR RELATIONS BOARDtioned that Alexander and Zechman were down there, andthat Lobmayer was going to help them.19A number of employees,Bascocky,Schuster,Coudray,Schorr, and Langdon, testified that when they came back tothe HAML garage following their runs in the afternoon,they were solicited to sign UTU authorization cards 20 Eachof these employees had earlier that day signed a Teamsterscard.Doing the soliciting were Alexander,Lobmayer, andThomas.Lobmayer had himself signed a Teamsters cardthat morning.Lobmayer also testified that"about a half adozen or so" of the employees he solicitedfor UTUauthori-zation cards told him they had already signed Teamsterscards. According to Schorr, Flanagan told him to go seesomeone in the drivers room.Schorr and Schuster bothtestifiedthat they were told by Lobmayer that the authori-zation paper was "just"for an election."When Lobmayer and theotherUTUorganizers de-termined they had a majority of employees signed up for theUTU, theynotified Zechman,who in turn called SidneyKuchin.The events of that evening,related above, thenoccurred.The next morning,Flanagan asked Kilcoyne howeverything went in regard to the contract,and Kilcoynereplied,"All signed,sealed and delivered."This is not a straightMidwest Pipingcase,for the contractwas executed before the Teamsters petition was filed, with-out any claim to represent the employees having been madeby the Teamsters.But the law does not permit an employer,in circumstances such as these,to recognize one of twocompeting unions when the recognition is designed to keepthe other union from obtaining representation rights.UTU'srole in the affair was not, of course,illegal.As Zech-man said,UTU wanted a contractsigned asquickly aspossible for the express purpose of keeping the Teamstersfrom filing a petition. If UTU hadwon a legitimate race toachieve a majority among HAML's employees,with theTeamsters never getting off the ground,then the race wouldreally be to the swift. But the blatant haste by HAML incooperating withUTU'sefforts to freeze out the Teamstersis just the kind of assistance the law prohibits. HAML offi-cialsknew that the Teamsters had started organizing;HAMLofficials suggested thatUTU counterthe Teamstersefforts, and, although the evidence of direct assistance inobtaining signatures on the mimeographedUTU "authori-zations" is not particularly strong,gave at least tacit approv-al to, and benevolent observation of, the UTU organizers atHAML's garage.Significantly,Louis Lobmayer,who was instrumental,along with Alexander and Zechman,in obtaining the signa-tures on theUTU's "cards,"himself had earlier that sameday signed a Teamsters authorization card,and testifiedthat"about a half a dozen or so" of the card signers for19Flanagan contradicted himself a number of times on the stand and wasevasive in his responses.Although he first denied knowing what union wasinvolved,saying only that he heard rumors some union was signing up thedrivers, he later told Schuster, "Go see your chairman,Mr Lobmayer," andwhen asked if he knew what union was involved replied, "Well, I have to sayyes because he had a paper in front of him and it said something about theU.T.U." I do notcredit histestimonywhere in conflict with Bien's20 The "cards"were xeroxed authorizations,which had earlierbeen dictat-ed and preparedby Zechmanon Suburban equipment21Lobmayerdenied having said this. I credit Schorr and SchusterUTU had told him they had signed Teamsters cards. Fur-thermore, four other employees who signed UTU cards test-ified to having signed Teamsters cards earlier.22 The nextday (the same "day" that the contract with UTU was execu-ted) the Teamsters filed a petition with the Board.As the Court of Appeals for the First Circuit pointed outinN.L.R.B. v. Hunter Outdoor Products, Inc.,440 F.2d 876,880 (C.A. 1, 1971): "Particularly where an employer isaware of organizing efforts by a rival union, it acts at itsperil in according hasty recognition when one union claimsmajority support. . . . The most prudent course . . . wouldhave been to petition the Board for a Board-conductedelection pursuant to [Section] 9(c) of the Act." The courtwent on to say "The line between `close cooperation' and`interferencewith the freedom of choice of the employees'is a delicate one and often difficult to maintain, particularlywhere rivalunions areinvolved."The instant case is a particularly appropriate one forapplication of these principles. UTU, which did not appearon the scene at HAML until after the Teamsters begansoliciting the employees signatures on their authorizationcards(viz,Lobmayer's having signed a Teamsters card, andthen assisting the UTU to obtain signatures on its hastilyxeroxed "authorizations" ). UTU Official Zechman, a Sub-urban employee, was with chief dispatcherBienat Subur-ban when Kilcoyne, HAML operations manager calledBiento tell him that the Teamsters were organizing. Whenthe driverscame into the HAML facility, they were directedby Chief Dispatcher Flanagan to the UTU representatives,who used a seniority roster to check off those who signedthe UTU forms. Whether or not Flanagan was actually asupervisor,23 there is no question, in my opinion, but that hewas acting as an agentfor HAML in so directing the em-ployees. Indeed, when Flanagan was asked by Bien to fur-nish somedrivers for Suburban, Flanagan said he could notdo so, that "I am going to have to cut you a couple short.We are down here getting people signing cards."The fact that UTU in these circumstances obtained amajority ofsignatures, some of which the record shows wereof employees who had already signed Teamsters cards, isinsufficientto justify the quick recognition, and hasty sign-ing of a bargaining agreement almost identical, except inrespects where the different nature of HAML's operationrequired changes, to that signed October 14 at Suburban.The transactions at HAML must also be viewed in thecontext of Suburban's unlawful recognition of UTU there,since the two companies constitute a single employer'24 and22 It is possible,of course,that someof Lobmayer's unidentified six werethe same as some of theother four23 1 find that he was, having authorityresponsiblyto direct employees, suchas assigning overtime,beingcalled byemployees who are unableto work forsome reason, and determining whether to send drivers to Suburban fromHAML whenrequestedby Suburbandispatchers or officials as noted below.Furthermore,Kilcoyne specificallytold Flanagan to keep out of any unionbusiness, plainlyregarding Flanagan as "management." There would be onlyone supervisor,Kilcoyne, for about 55 drivers, if Flanagan were not supervi-sor24 Suburban and HAML are both located in New Brunswick, New Jersey,about a mile apart,and both are in the bus transportation business Thepresidentof HAML, Lee Jacobs,isvice president of Suburban;SidneyKuchin is vice presidentand secretary of HAML and secretaryof SuburbanVirtuallyall the stock of Suburbanisowned byMorrisLipschitz, who is SUBURBANTRANSIT CORP.473since many of the same officials who participated in the firstviolation also participated in the second. The contract be-tween UTU and HAML was indeed negotiated at Subur-ban. As I have earlier found, it was evident where thepreference of both companies lay, they wanted to keepUTU in, and by so doing to keep the Teamsters out. Iconclude, for all the foregoing reasons, that HAML violatedSection 8(a)(3) and (1) of the Act by recognizing, and sign-ing a contract with UTU on November 3 and 4, 1971. Asthis contract contained a union-security provision, Respon-dent HAML also violated Section 8(a)(1) and (3) by itsexecution.The complaint alleges that HAML independently violat-ed Section 8(a)(1) of the Act by Flanagan asking employeeWilliam Coudray to spy at a Teamsters meeting on Novem-ber 5, and to call Pat Kilcoyne and inform Kilcoyne whathad taken place at that meeting. Flanagan denied that hetold Coudray to attend the meeting or to call Kilcoyne andtellhim what had occurred. However, Kilcoyne testifiedthat Coudray did in fact call him and tell him about themeeting, although he (Kilcoyne) told Coudray that the in-formation was unsolicited, that he really wasn't interested,and that he had given instructions to Flanagan not to getinvolved with the union business, just, to stay out of it anddo his own job. I cannot conceive of Coudray at that timeattempting to build up a case against HAML by callingKilcoyne, as he did, and manufacturing a story about Flan-agan having told him to call. I must conclude, accordingly,that Flanagan did so tell him. Therefore, as I have foundthat Flanagan was a supervisor, this conduct is attributableto HAML even though Flanagan was instructed to stay outof the union business, and HAML accordingly violated Sec-tion 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondents Suburban and H.A.M.L. are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act. Suburban and H.A.M.L. constitute asingle employer within the meaning of Section 2(2) of theAct.2.UTU and Local 701, Teamsters, are labor organiza-tions within the meaning of Section2(5) of the Act.3.By entering into a collective-bargaining contract withUTU, containing a union-security provision, on October 14,1971, Respondent Suburban has engaged in unfair laborpractices within the meaning of Section 8(a)(l), (2), and (3)of the Act.4.By discharging or refusing to reinstate on November5, 1971, employees who struck on October 27, 1971, Re-spondent Suburban has engaged in unfair labor practicespresident of Suburban.The HAMLstock is owned in equal partsby MorrisLipschitz'son, Herman,and LeeJacobs and Sidney Kuchin,bothsons-in-law of Morris Lipschitz. Kuchin is the manager of Suburban,but he and LeeJacobs negotiated the contractwith HAM L.It is clear that the two compa-niesare closelyrelated,perform similar functions,interchange employeesand equipment on many occasions, and that the labor relations of both arein large measure in the handsof Lee Jacobsand Sidney Kuchin.For thesereasons, I conclude that they constitute a single employer within the meaningof Sec. 2(2) of the Act.within the meaning of Section 8(a)(1) and (3) of the Act.5.By entering into a collective-bargaining contract withUTU, containing a union-security provision, on November4, 1971, Respondent H.A.M.L. has engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3)of the Act.6.By requesting an employee to keep under surveillancethe union activities of other employees, Respondent H.A.M.L. has engaged in unfair labor practices within themeaningof Section 8(a)(1) of the Act.THE REMEDYIt having been found that Respondents unlawfully'assist-ed UTU by entering into contracts with,that Union at Sub-urban and H.A.M.L., respectively, I shall recommend thatthey cease and desist from such conduct and from givingeffect to the contracts which have been executed or to anyextension,modification, or renewal thereof, with the under-standing that nothing in my recommended Order shall beconstrued as requiring or permitting the varying or aban-doning ofwages, hours, seniority, or other substantial provi-sions contained in the contracts.It'having been found that Respondent Suburban discri-minatorily discharged or refused to reinstate the employeeslisted in Appendix C attached hereto, I shall recommendthat it reinstate them with backpay computed under theformulae of F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 719, and that itcease anddesist from violating the Act in this manner.It having been found that Respondent H.A.M.L. unlaw-fully requested an employee to engage in surveillance, Ishall recommend that it cease and desist from violating theAct in thismanner.I shall also recommend that Respondents post appropri-ate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 21A. Respondent Suburban, New Brunswick, New Jersey,its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing or contracting with United Transporta-tion Union, Lodge No. 1589, as the exclusive representativeof its employees for the purposes of collective bargaining,unless anduntil said labor organization shall have demon-strated its exclusive majority representative status pursuantto a Board-conducted election among Respondent's em-ployees.(b)Giving effect to its contract dated October 14, 1971,with UTU, or to any extension, renewal, or modificationthereof, until said labor organization shall have demonstrat-25 In the event no exceptions are filed asprovided by Sec.102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrder herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaivedfor all purposes. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDed its exclusivemajority representativestatus pursuant to aBoard-conducted election among Respondent's employees.(c)Discriminating against its employees by dischargingthem,or refusing to reinstate them,for engaging in a strike.(d) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights underSection7 of the Act.2.Take thefollowingaffirmativeaction necessary to ef-fectuatethe policies of the Act.(a)Withdraw and withold any recognitionit has grantedtoUTU,unless and until the said labor organization hasbeen certified in the manner aforesaidby the National La-bor Relations Board.(b)Offer immediate and full reinstatement to the em-ployees listedin Appendix C of thisDecision to their formerjobs, or, ifsuch jobs no longer exist,to a substantially equiv-alent job, without prejudiceto their seniorityor other rightsand privileges, and make them wholefor any loss of paysufferedby reasonof their discharges or refusals of rein-statement, in the mannerset forthin the section of thisDecision entitled"The Remedy."(c)Preserve and,upon request,make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards,person-nel records and reports,and all other records necessary toanalyze the amountof backpaydue under the terms of thisrecommended Order.(d) Post at itsfacility at NewBrunswick,New Jersey,copies of the attached notice marked"Appendix A."26 Co-pies of said notice, on formsprovided by theRegional Di-rector for Region 22, after beingduly signed by theRespondent's representative,shall be postedby theRespon-dent immediately upon receipt thereof, and be maintainedby it for 60consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken by Re-spondent to insure that said notices are not altered,defaced,or coveredby anyother material.(e)Notifythe Regional Director for Region22, in writ-ing, within20 daysfromthe date ofthisDecision, whatsteps Respondent has takento complyherewith.B.RespondentH.A.M.L.,New Brunswick,New Jersey,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Recognizing or contractingwith United Transporta-tion Union, Lodge No.1589, as the exclusive representativeof its employees for the purposesof collectivebargaining,unless and until the said labor organization shall have de-monstrated its exclusive majority representative status pur-suant to a Board-conducted election among Respondent'semployees.(b)Giving effect to its contract executedNovember 4,1971, with UTU, or to anyextension, renewal,or modifica-tion thereof,until said labor organization shall have de-monstrated its exclusivemajority representative statuspursuanttoaBoard-conductedelectionamongRespondent's employees.(c)Requesting any employee to keep under surveillancethe unionactivities of otheremployees.Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuatethe policies of the Act:(a)Withdraw and withhold any recognition it has grant-ed to UTU,unless and until the said labor organization hasbeen certified in the manner aforesaid by the National La-bor Relations Board.(b) Post at its facility in New Brunswick, New Jersey, atplaces where notices to employees are customarily posted,copies of the notice attached hereto marked "AppendixB." n Copies of said notice,on formsprovided by the Re-gional Director for Region 22, after being duly signed byRespondent's representative,shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,or cov-ered by any other material.(c)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has takento comply herewith.26 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."27 See fn 26.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT give effect to the collective-bargainingagreement entered intoNovember 4, 1971, with UTU,or to any extension,renewal,or modification thereof,unless and until the said labor organization shall havedemonstrated its exclusive majority representative sta-tus pursuant to a Board-conducted election among ouremployees.WE WILL NOT recognize UTU as the exclusive repre-sentative of our employees for the purpose of collectivebargaining unless and until it has been selected by themin the manner prescribed above.WE WILL NOT request any employee to spy on theunionactivities of other employees.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of rightsguaranteed them by the National Labor Relations Act.H.A.M.L.CORPORATION(Employer)(d) In any other manner interferingwith,restraining,orDatedBycoercing employees in the exercise of their rights under(Representative)(Title) SUBURBAN TRANSIT CORP.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, Federal Building,16th Floor, 970Broad Street,Newark, New Jersey 07102, Telephone 201-645-2100.APPENDIX CJoseph L. AlfonsoGeorge MillanJoseph Peter CastiglionePeter MorelliJames DiorioJohn FreitasRudyHamblinJohn KunzGeorge LaverdiereCarl LegereJoseph MangaDaniel RavaPhilip ReinhardtTim RochePat SpanoJohn K. WilliamsG. Woodward475